DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been cancelled, claims 16-30 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE102018129936 to Hartmann et al. (A machine translation is provided with this action and is referred to herein).
Regarding claim 16, 27 and 28, the Hartmann patent teaches a transmission (2) for an at least partially electrically driven vehicle (see summary where it is stated that the invention can be used in a hybrid or vehicle with an engine), comprising: a first electric machine e1 and a second electric machine e2, each of the first and second electric machines being rotationally driveable in a first direction of rotation and in a second direction of rotation; an output shaft aw at least indirectly operatively connected to the first electric machine e1 and the second electric machine e2; a first freewheel clutch fr1 that at least indirectly transmits a drive power of the first electric machine e1 to the output shaft with a first ratio when the first electric machine rotates in the first direction of rotation; a second freewheel clutch fr2 that at least indirectly transmits the drive power of the first electric machine to the output shaft aw with a second ratio when the first electric machine e1 rotates in the second direction of rotation; and at least one first gear stage s1a, s1b (the gear stage is interpreted as being in the power flow between the two clutches since the gears are connecting the two clutches in a powerflow) in power flow between the first freewheel clutch or the second freewheel clutch and the output shaft to drive the output shaft in a third direction of rotation (the aw will rotate in the opposite direction of gear fs1 and gear gs2).  See Fig. 1 and the seven paragraphs after the title “detailed description of the figures” in the translation.  
Regarding claim 17, at least one second gear stage (18), wherein the at least one first gear stage s2b, s2a, s2a is in the power flow downstream from the first freewheel clutch, and wherein the at least one second gear stage is in the power flow downstream from the second freewheel clutch fr2. See Fig. 1.  
Regarding claim 18 the at least one first gear stage s1b is drivingly connected to the at least one second gear stage s2b, and 4wherein the at least one second gear stage is in the power flow downstream from the at least one first gear stage.  See Fig. 1.  
Regarding claim 19, the second electric machine e2 is also drivingly connected to the at least one second gear stage s2b.  See Fig. 1.
Regarding claim 23, a differential indirectly aw operatively connected to the first and the second electric machines, wherein the differential operatively connects the output shaft  to two further output shafts.  See Fig. 4.
Regarding claim 29 a driven axle wsr, wsl, wherein the transmission g is operatively connected to the driven axle. See Fig. 4 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE102018129936 to Hartmann et al. (A machine translation is provided with this action and is referred to herein).
Regarding claims 24 and 25, the Hartmann patent teaches that there are two motors.
However, the Hartmann does not specifically teach that the first electric machine is a permanent-magnet electric motor, and the second electric machine is an asynchronous motor.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hartmann patent to have the first electric machine is a permanent-magnet electric motor, and the second electric machine is an asynchronous motor, since it would have been substituting one known prior art element using known methods to have the two types of motors, since these are two types of known motors in the art and are encompassed by the term motor.
Allowable Subject Matter
Claim 26 is allowed.
Claims 20-22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
German Patent No. DE102018005947 to Bou et al. teaches a two motor transmission.
German Patent No. DE102018203456 to Scholle teaches a two motor transmission with two freewheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655